Citation Nr: 0116542	
Decision Date: 06/18/01    Archive Date: 06/26/01

DOCKET NO.  95-42 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a seizure disorder, 
characterized as juvenile myoclonic epilepsy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1979 to June 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim for service connection 
for a seizure disorder.  He responded with a timely notice of 
disagreement, initiating this appeal.  His appeal was 
subsequently perfected with the filing of a timely 
substantive appeal.  A personal hearing before a member of 
the Board was afforded the veteran in July 1997.  

The veteran's appeal was originally presented to the Board in 
September 1998, at which time it was remanded for additional 
development.  It has now been returned to the Board.  


FINDING OF FACT

A medical nexus between the veteran's juvenile myoclonic 
epilepsy and an in-service head injury has not been 
demonstrated.  


CONCLUSION OF LAW

Service connection for a seizure disorder is denied.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 1991 
& Supp. 2000), Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C. § 5107); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

According to the veteran's service medical records, he had no 
history of a head injury, or any neurological complaints, at 
the time he entered active military service in February 1979.  
In January 1980, he was treated for residuals of a fall 
against the side of a truck, but no head injuries were noted 
at that time; the veteran reported only some low back pain.  
He was seen for a laceration on the forehead in November 
1981, and his wound was sutured.  No neurological symptoms 
were noted.  

According to a February 1988 VA outpatient treatment note, 
the veteran reported a seizure that same month.  No 
diagnosis, cause, or date of onset was given.  Subsequent 
clinical records noted a history of alcohol abuse.  

In 1992, the veteran was treated at a private hospital for 
neurological impairment following a blow to his head caused 
by a falling ceiling fan.  He reported blurry vision and 
difficulty walking.  A history of a seizure disorder was 
noted.  

The veteran was afforded hospitalization at a VA medical 
center from April to May 1995 for treatment of a seizure 
disorder.  Juvenile myoclonic epilepsy was diagnosed, 
although no cause or date of onset was given.  

The veteran filed a claim for service connection for juvenile 
myoclonic epilepsy in June 1995.  He stated that he 
experienced several head injuries during service, and these 
traumas resulted in a seizure disorder.  This claim was 
denied by the RO within a September 1995 rating decision.  
The veteran responded with an October 1995 notice of 
disagreement, initiating this appeal.  An October 1995 
statement of the case was afforded him, and he responded with 
a November 1995 VA Form 9, perfecting his appeal.  

The veteran testified at a personal hearing before a member 
of the Board in July 1997.  He stated that his first major 
seizure occurred in 1985; however, prior to that date he 
occasionally woke up with blurry vision, dizziness, and 
shaking.  He repeated his contention that his seizure 
disorder is due to or the result of an in-service head 
trauma.  

The veteran's appeal was initially presented to the Board in 
September 1998, at which time it was remanded for additional 
development.  Additional medical evidence was obtained from 
the Seattle VA medical center.  According to these records, 
the veteran was first diagnosed with a seizure disorder in 
September 1987, although no cause was noted at that time.

A VA neurological examination was afforded the veteran in 
June 1999.  He reported a history of seizures since the mid-
1980's.  He recently began a new medication for his disorder, 
and has experienced a decrease in the frequency of his 
seizures.  The VA medical examiner, Dr. R.S., M.D., confirmed 
a current diagnosis of a seizure disorder but, after 
reviewing the claims folder, determined this disorder was 
unrelated to any in-service head injury.  The examiner 
characterized the veteran's 1981 head injury as superficial, 
and noted that there was no evidence of any concussion 
syndrome at that time.  

Dr. W.S., M.D., the director of the neurology section at a 
local VA medical center, submitted a November 2000 written 
statement in support of the veteran's claim.  According to 
the doctor's statement, the veteran had a closed head injury 
during military service, and began to experience grand mal 
seizures approximately a year thereafter.  Based on this 
history, Dr. S. stated that "[i]t was possible [the 
veteran's] epilepsy is a result of sustaining a closed head 
injury during military service."  

The RO continued the prior denial of service connection for a 
seizure disorder, and the claim was returned to the Board.  


Analysis

The veteran seeks service connection for a seizure disorder, 
currently diagnosed as juvenile myoclonic epilepsy.  Service 
connection will be awarded for any current disability 
resulting from a disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (2000).  Certain statutorily 
enumerated disorders, such as various epilepsies, may be 
presumed to have been incurred in service if they manifest to 
a compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (2000).  

As an initial matter, the Board is cognizant of the recent 
changes in the law brought about by the passage of the 
Veterans Claims Assistance Act.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other modifications, the VA's duty to assist and duty 
to notify the veteran of the evidence necessary to complete 
his claim have been expanded.  These changes are applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In the present case, while the RO did not have the benefit of 
the explicit provisions of the VCAA, the VA's duties have 
nevertheless been fulfilled, and no prejudice would result to 
the veteran by adjudication of his claim at this point.  

First, the VA has a duty to notify the appellant and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102 and 5103).  The veteran has been advised on 
numerous occasions of the need to submit, or at least alert 
the VA to the existence of, all evidence related to his 
claimed disabilities.  He was sent letters by the RO seeking 
any medical evidence, including private medical records, 
relevant to his claim.  Additionally, he has been afforded a 
personal hearing before a member of the Board, at which time 
he was again asked to submit any and all available medical 
records relevant to his claim.  The veteran has already 
alerted the RO to the presence of both private and VA medical 
records, and these have been obtained.  Thus, all available 
medical evidence has been obtained, and the VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The rating decision, 
statement of the case, and letters sent to the appellant 
informed him of the information and evidence needed to 
substantiate this claim and complied with the VCAA's 
notification requirements, and the VA's duty to notify has 
been fulfilled.  

Second, the VA also has a duty to assist the appellant in 
obtaining evidence necessary to develop and substantiate the 
claim, including, if necessary, affording him a VA medical 
examination.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).  In the present case, the RO 
has attempted to obtain records from all treatment sources 
named by the veteran, as well as his service medical records, 
which are not available.  The veteran has also been afforded 
a 1999 VA neurological examination.  The RO has otherwise 
requested all relevant treatment records, both private and 
VA, identified by the veteran, and the veteran has been 
informed in various letters what records the RO was 
requesting.  

Overall, the RO has fully developed this appeal, having 
notified the veteran of all evidence need to substantiate and 
complete the claim, and having requested and obtained all 
such evidence made known to it.  Likewise, the veteran has 
been scheduled for a VA medical examination, and the report 
thereof has been obtained for the record.  In the 
circumstances of this case, there is no reasonable 
possibility that further assistance would aid in 
substantiating the claim.  Therefore, a remand at this time 
is not necessary.  

Because the veteran has submitted competent medical evidence 
of a current diagnosis of juvenile myoclonic epilepsy, a 
current disability is thus conceded by the Board.  Likewise, 
the service medical records reflect an injury to the head in 
1981, as reported by the veteran.  Thus, the only remaining 
question is whether a medical nexus exists between the 
veteran's current seizure disorder and his head injury, or 
any other disease or injury incurred during service.  
Likewise, if the veteran had onset of his seizure disorder 
within a year of his service separation, then service 
connection for seizure disorder is warranted.  

In evaluating medical opinion evidence, the Court has held 
that the probative value of such evidence is based on the 
medical expert's personal examination of the patient, the 
examiner's knowledge and skill in analyzing the data, and the 
medical conclusion reached.  The credibility and weight to be 
attached to such opinions are within the province of the 
Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  Greater weight may be placed on one 
physician's opinion over another depending on factors such as 
reasoning employed by the physicians and whether or not and 
the extent to which they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).

Of record are the medical opinions of Dr. R.S., M.D., who 
evaluated the veteran in June 1999, and Dr. W.S., M.D., who 
submitted a November 2000 statement in support of the 
veteran's claim.  Dr. R.S., after examining the veteran and 
reviewing the medical evidence of record, determined that the 
seizure disorder was unrelated to any in-service head injury.  
The examiner characterized the veteran's 1981 head injury as 
superficial, and noted that there was no evidence of any 
concussion syndrome at that time.  Dr. W.S. likewise examined 
the veteran, but concluded that "[i]t was possible [the 
veteran's] epilepsy is a result of sustaining a closed head 
injury during military service."  

Regarding Dr. W.S.'s statement that it is "possible" his 
in-service head injury resulted in a seizure disorder, this 
is just the sort of "pure speculation or remote possibility" 
which is forbidden by the applicable regulations to serve as 
a basis for entitlement to service connection.  38 C.F.R. 
§ 3.102 (2000); see Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); 
Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991).  This is 
not to say that a physician's statement must be expressed in 
terms of certainty in order for it to have any probative 
merit.  See Lathan v. Brown, 7 Vet. App. 359, 366 (1995).  
Nevertheless, the sole statement that a medical nexus between 
an in-service disease or injury and a current disability is 
"possible" does not mean such a nexus is probable, and 
therefore this statement does not rise above mere 
speculation.  This is especially true where the medical 
history upon which the doctor's opinion is based is itself 
suspect.  In his statement, Dr. W.S. indicated that the 
veteran first began experiencing grand mal seizures within a 
year of his 1981 head injury.  However, the veteran himself 
stated at his July 1997 personal hearing that he did not 
experience a grand mal seizure until approximately 1985, 
several years after service.  

Nowhere in Dr. W.S.'s statement does he indicate that he had 
the opportunity to review the veteran's complete medical 
history, unlike Dr. R.S., who was able to review the claims 
folder in 1999, prior to forming his opinion.  For that 
reason, the Board accords more weight to Dr. R.S.'s opinion, 
and finds that the preponderance of the evidence is against a 
medical nexus between the veteran's in-service head injuries 
and his current juvenile myoclonic epilepsy.  

The veteran has himself asserted that an in-service head 
injury resulted in a current diagnosis of juvenile myoclonic 
epilepsy.  However, as a layperson, he is not qualified to 
express medical opinions binding on the Board.  See Pearlman 
v. West, 11 Vet. App. 443, 447 (1998) [citing Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992)].  

In conclusion, the preponderance of the evidence is against 
the veteran's assertion that his current seizure disorder, 
diagnosed as juvenile myoclonic epilepsy, results from a 
disease or injury incurred in or aggravated by active 
military service, or within a year thereafter.  For this 
reason, service connection for a seizure disorder must be 
denied.  



ORDER

Service connection for a seizure disorder, characterized as 
juvenile myoclonic epilepsy, is denied.  



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

 

